                                             Case 4:21-cv-04856-PJH Document 5 Filed 07/30/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     QUINCY BUTLER,                                  Case No. 21-cv-04856-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF DISMISSAL
                                                 v.
                                   9
                                                                                         Re: Dkt. No. 1
                                  10     ,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           This case was opened when plaintiff, a Texas state prisoner proceeding pro se,

                                  14   wrote a letter to the court. In an effort to protect his rights, it was filed as a new case.

                                  15   Plaintiff was informed that he had not filed a complaint and was given twenty-eight days

                                  16   to do so. He also was sent a notice that he had not paid the filing fee or applied for leave

                                  17   to proceed in forma pauperis (“IFP”); again, he was allowed twenty-eight days to either

                                  18   pay the fee or file the application. Plaintiff has now filed a notice that he did not intend to

                                  19   initiate an action and seeks to dismiss this case. This case is therefore DISMISSED

                                  20   without prejudice pursuant to Fed. R. Civ. P. 41(a). No fee is due. Plaintiff’s motion for

                                  21   an injunction (Docket No. 1) is DENIED as moot.

                                  22           IT IS SO ORDERED.

                                  23   Dated: July 30, 2021

                                  24

                                  25                                                              /s/ Phyllis J. Hamilton
                                                                                                 PHYLLIS J. HAMILTON
                                  26                                                             United States District Judge
                                  27

                                  28
